DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
Applicant’s response dated 06/29/2022 to a Non-final Office Action dated 03/31/2022 is acknowledged. Accordingly, claims 1-40 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 28-31, the claimed limitations on thickness are disclosed (par. [0038]) only for the case when the gate insulating layer and the insulating layer are the same material. Claim 35 requires the material to be different.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 35-38 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishizawa et. al., U.S. Pat. 5,453,390, hereafter Nishizawa
Regarding claim 35, Nishizawa discloses (Figs 1) a semiconductor device comprising:
a drift region [2];
a gate contact [7] on the drift region;
a gate insulating layer [81] between the gate contact [7] and the drift region [2]; 
a device region (principal current part) that comprises a first portion (right) of the drift region [2]; 
a sensor region (Detection part in Fig. 1) that comprises a second portion (left of the drift region [2]; and 
a transition region (below [83]) between the device region and the sensor region, the transition region comprising an insulating layer [82] between the gate contact [7] and the drift region [2]; and
a doped region [32] within the drift region that is part of the transition region, the doped region comprising a first doping type (p-type) that is opposite a second doping type (n-type) of the drift region, wherein the insulating layer [82] is on the doped region and a first lateral width of the insulating layer [82] is the same as a second lateral width of the doped region [32] (this limitation is understood in view of the specification, which requires them to be approximately the same, see Fig. 1)
Regarding claim 36, Nishizawa further discloses (Fig. 1) wherein a top surface of the drift region [2] in the transition region is devoid of the gate insulating layer [81].
Regarding claim 37, Nishizawa further discloses (this feature is inherent for silicon dioxide layer [82] being much higher thickness than [81] , as disclosed in Col. 5, lines 17-23, breakdown voltage proportional to thickness) wherein a first breakdown voltage of the insulating layer is in a range from 1.5 times greater to 200 times greater than a second breakdown voltage of the gate insulating layer.
Regarding claim 38, Nishizawa further discloses (this feature is inherent for silicon dioxide layer [82] being much higher thickness than [81] , as disclosed in Col. 5, lines 17-23, breakdown voltage proportional to thickness) wherein a first thickness of the insulating layer is in a range from 1.5 times greater to 100 times greater than a second thickness of the gate insulating layer.
Regarding claim 40, Nishizawa further discloses (Fig. 1 is a MOSFET) wherein the semiconductor device comprises a metal-oxide-semiconductor field-effect transistor (MOSFET).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13, 15, 18-26 are rejected under 35 U.S.C. 103 as being anticipated  by Furukawa et. al. , U.S. Pat. Pub. 2013/0168700, hereafter Furukawa, in view of Yoshimura et. al., U. S. Pat. Pub. 2008/0001221, hereafter Yoshimura
Regarding claim 1, Furukawa discloses (Figs 1-3) a semiconductor device comprising:
a drift region [21] (Fig. 3);
a device region (including cell wells [41] and source contacts [61] in Figs 2, 3) that comprises a first portion of the drift region [21]; 
a sensor region (including cell wells [42] and source contacts [62] in Figs 2,3, sense pad [13] in Fig. 1) that comprises a second portion of the drift region [21]; and 
a transition region arranged between the device region and the sensor region, the transition region comprising (Fig. 3, par. [0048]):
a gate contact [50];
a gate insulating layer [30] arranged between the gate contact [50] and the drift region [21]; and
an insulating layer [31]  between the gate contact [50] and the drift region [21], the insulating layer comprising a first breakdown voltage that is higher than a second breakdown voltage of the gate insulating layer (this feature is inherent for gate oxide layer [31] being higher thickness than [30] ,par. [0062]-[0064], and both silicon dioxide).
Furukawa fails to explicitly disclose the insulating layer forming a cross-sectional stepped profile in the transition region.
However, Yoshimura discloses (Figs 3A, 3B) the insulating layer [6’] forming a cross-sectional stepped profile in the transition region (par. [0049])
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the shape of the insulating layer of Furukawa with the stepped shape taught by Yoshimura, because Yoshimura teaches (par. [0003]) that this stabilizes breakdown voltage characteristics of the device.
Regarding claim 2, Furukawa in view of Yoshimura discloses everything as applied above. Furukawa further discloses (par. [0015]) wherein the sensor region forms a current sensor.
Regarding claim 3, Furukawa in view of Yoshimura discloses everything as applied above. Furukawa further discloses (Fig. 3) wherein the first portion of the drift region is electrically connected between a first contact [14] and a second contact [10] and the second portion of the drift region is electrically connected between the first contact [14] and a sensor contact [13].
Regarding claim 4, Furukawa in view of Yoshimura discloses everything as applied above.  Furukawa further discloses (Par. [0030]), wherein the semiconductor device comprises a metal-oxide-semiconductor field-effect transistor (MOSFET), and the first contact is a drift contact (the drain electrode [14] of the vertical MOSFET is connected to the drift layer [21] and the second contact is a source contact ([10]  in Figs 1-3 is a source pad).
Regarding claim 5, Furukawa in view of Yoshimura discloses everything as applied above. Yoshimura further discloses (Figs. 3A, 3B) wherein a top surface of the drift
 region [2] in the transition region (par. [0049]) is devoid of the gate insulating layer [6].
Regarding claims 6, Furukawa in view of Yoshimura discloses everything as applied above.  Furukawa further discloses wherein the first  breakdown voltage of the insulating layer [31] is at least 1.5 times greater than the second breakdown voltage of the gate insulating layer [30] (since the thickness ratio is at least 5/3 for the thicknesses disclosed in par. [0062] and [0064] , and the material is silicon dioxide, the breakdown voltage, which increases linearly with thickness, at least that much greater, it is more than 1.5 times for the highest quoted thickness of the gate insulating layer of 300 nm and the lowest quoted value of the insulating layer thickness of 0.5 micron, or 500 nm).
Regarding claim 7, Furukawa in view of Yoshimura discloses everything as applied above.  Furukawa further discloses (par. [0062], [0064], if the material is the same, the breakdown voltage ratio is the ratio of thicknesses, which varies from 5/3 to 67 for the quoted values of thicknesses, for the preferred thickness range the ratio becomes 3.3 to 100; this is a narrower range than the claimed range, so it anticipates it)  wherein the breakdown voltage of the insulating layer is in a range from 1.5 times greater to 200 times greater than the breakdown voltage of the gate insulating layer.
Regarding claims 8-12, Furukawa in view of Yoshimura discloses everything as applied above. .
 Furukawa further discloses the quoted ranges, since Furukawa’s ratio for the preferred thicknesses and breakdown voltages that depend linearly on these thicknesses results in a preferred range between 3.3 and 100, which lies inside the ranges quoted in claims 8-12 (MPEP, Latest Edition, 2131.03.I and II)
Regarding claim 13, Furukawa in view of Yoshimura discloses everything as applied above.   Furukawa further discloses (Figs 1-3, par. [0036] ) wherein the insulating layer [31] forms a ring around lateral edges of the sensor region (the layer goes around the sense pad [13] in Fig. 1 along the boundary, as indicated in text)
Regarding claim 15, Furukawa in view of Yoshimura discloses everything as applied above.   Furukawa further discloses (Fig. 3)
 wherein the drift region [21] comprises a doped region [44] that is registered with the transition region, the doped region comprising a  doping type (p-type) that is opposite a doping type (n-type) of the drift region (par. [0035]).
Regarding claim 18, Furukawa discloses (Figs 1-3) a silicon carbide (SiC) metal-oxide-semiconductor field-effect transistor (MOSFET) device (par. [0030]) comprising a drift region [21], a gate contact [50], a gate insulating layer [30] between the gate contact and the drift region, a device region (including cell wells [41] and source contacts  [62] in Figs 2,3),  a current sensor region (including cell wells [42] and source contacts [62] in Figs 2,3),  and a transition region between the device region and the sensor region (Fig. 3, par. [0048]), the transition region comprising an insulating layer [31], wherein the SiC MOSFET device is configured to withstand a rate of voltage change over time (dV/dt) of at least 10 kilovolts per microsecond (kV/us) (par. [0085], V/nsec is the same unit as kV/microsecond).
Furukawa fails to explicitly disclose the insulating layer forming a cross-sectional stepped profile in the transition region.
However, Yoshimura discloses (Figs 3A, 3B) the insulating layer [6’] forming a cross-sectional stepped profile in the transition region (par. [0049])
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the shape of the insulating layer of Furukawa with the stepped shape taught by Yoshimura, because Yoshimura teaches (par. [0003]) that this stabilizes breakdown voltage characteristics of the device.
Regarding claims 19-21 and 23, Furukawa in view of Yoshimura discloses everything as applied above. The ranges of these claims are obvious because Matsuno, U.S. Pat. Pub. 2020/0303296, discloses  (par. [0047]) them (MPEP, 2144.05, a range can be disclosed in multiple references).

Regarding claim 22, Furukawa in view of Yoshimura discloses everything as applied above. Furukawa further discloses (par. [0085], see also comment on units in the rejection of claim 18, 10 kV/microsecond is disclosed) wherein the dV/dt is in a range from 10 kV/us to 100 kV/us. 
Regarding claim 23, Furukawa in view of Yoshimura discloses everything as applied above. Furukawa further discloses (par. [0085], the value falls within the claimed range, so it anticipates the range, MPEP, Latest Edition, 2131.03.I and II) wherein the dV/dt is in a range from 10 kV/us to 200 kV/us.
Regarding claim 24, Furukawa in view of Yoshimura discloses everything as applied above.  Furukawa further discloses (in order for the value to be valid it has to work for at least one cycle, so it is overlapping rang per MPEP cited in the rejection of claim 23 )  wherein the SiC MOSFET device is configured to withstand the dV/dt in a range from one cycle to one thousand cycles.
Regarding claim 25, Furukawa in view of Yoshimura discloses everything as applied above. Furukawa further discloses (par. [0062], [0064], if the material is the same, the breakdown voltage ratio is the ratio of thicknesses, which varies from 5/3 to 67 for the quoted values of thicknesses, for the preferred thickness range the ratio becomes 3.3 to 100; this is a narrower range than the claimed range, so it anticipates it)  wherein the insulating layer comprises a first breakdown voltage that is higher than a second breakdown voltage of the gate insulating layer.
Regarding claim 26, Furukawa in view of Yoshimura discloses everything as applied above Furukawa further discloses (par. [0062], [0064], if the material is the same, the breakdown voltage ratio is the ratio of thicknesses, which varies from 5/3 to 67 for the quoted values of thicknesses, for the preferred thickness range the ratio becomes 3.3 to 100; this is an overlapping  range, so it anticipates it)  wherein a thickness of the insulating layer is in a range from 1.5 times greater to 50 times greater than a thickness of the gate insulating layer.

Claims 1 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishizawa et. al., U.S. Pat. 5,453,390, hereafter Nishizawa, in view of Yoshimura et. al., U. S. Pat. Pub. 2008/0001221, hereafter Yoshimura.
Regarding claim 1, Nishizawa discloses (Figs 1) a semiconductor device comprising:
a drift region [2];
a gate contact [7] on the drift region [2];
a gate insulating layer [81] between the gate contact [7] and the drift region [2]; 
a device region (principal current part) that comprises a first portion (right) of the drift region [2]; 
a sensor region (Detection part in Fig. 1) that comprises a second portion (left of the drift region [2]; and 
a transition region (below [83]) between the device region and the sensor region, the transition region comprising :
an insulating layer [82] between the gate contact [7] and the drift region [2], the insulating layer comprising a first breakdown voltage that is higher than a second breakdown voltage of the gate insulating layer (this feature is inherent for silicon dioxide layer [82] being much higher thickness than [81] ,Col. 5, lines 17-23 ).
Nishizawa fails to explicitly disclose the insulating layer forming a cross-sectional stepped profile in the transition region.
However, Yoshimura discloses (Figs 3A, 3B) the insulating layer [6’] forming a cross-sectional stepped profile in the transition region (par. [0049])
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the shape of the insulating layer of Furukawa with the stepped shape taught by Yoshimura, because Yoshimura teaches (par. [0003]) that this stabilizes breakdown voltage characteristics of the device.
Regarding claim 14, Nishizawa in view of Yoshimura discloses everything as applied above.  Nishizawa further discloses (Fig. 1) wherein a portion of the insulating layer [82] has a first thickness that is greater than thicknesses of other portions of the insulating layer (as shown in Fig. 1, the layer has a varying thickness).
Regarding claim 15, Nishizawa in view of Yoshimura discloses everything as applied above.  Nishizawa  further discloses (Fig. 1)
 wherein the drift region [2] comprises a doped region [32] that is registered with the transition region, the doped region comprising a first doping type that is opposite (p-) a second doping type (n-) of the drift region [2].
Regarding claim 16, Nishizawa in view of Yoshimura discloses everything as applied above.  Nishizawa further discloses (Fig.1) wherein the insulating layer [82] is on the doped region [32] and a first lateral width of the insulating layer [82] is less than a width of the doped region [32].
Regarding claim 17, Nishizawa in view of Yoshimura discloses everything as applied above.  Nishizawa further discloses (Fig.1) wherein the insulating layer [82] is on the doped region [32] and a first lateral width of the insulating layer[82]  is the same as a second lateral width of the doped region [32] (per Fig. 1, the width of [82] appears to be somewhat smaller than that of [32] , but can  be judged as being the same if [ 82] is defined to be  a variable thickness layer extending to the boundary of layer [32], they are approximately the same; since [82] and [81] are both silicon oxide, the boundary between the two is arbitrary to some degree; furthermore, according to instant specification, the meaning of equal is approximately equal, which applies for Nishizawa).

Claims 27-34 are rejected under 35 U.S.C. 103 as being anticipated  by Furukawa et. al. , U.S. Pat. Pub. 2013/0168700, hereafter Furukawa, in view of Sadamatsu et. al., U. S. Pat. Pub. 2018/0097103, hereafter Sadamatsu.
Regarding claim 27, Furukawa discloses (Figs 1-3) a semiconductor device comprising:
a drift region [21] (Fig. 3);
a gate contact [50];
a gate insulating layer [30] between the gate contact [50] and the drift region [21];
a device region (including cell wells [41] and source contacts [61] in Figs 2, 3) that comprises a first portion of the drift region [21]; 
a sensor region (including cell wells [42] and source contacts [62] in Figs 2,3, sense pad [13] in Fig. 1) that comprises a second portion of the drift region [21]; and 
a transition region between the device region and the sensor region, the transition region comprising (Fig. 3, par. [0048]):
an insulating layer [31] between the gate contact [50] and the drift region [21].
Furukawa fails to explicitly disclose
 the insulating layer comprising a different material than the gate insulating layer.
However, Sadamatsu discloses (Fig. 7)
the insulating layer [52] comprising a different material (par. [0073] than the gate insulating layer (par. [0126])
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to choose another material for gate insulating layer of Furukawa, as taught by Sadamatsu, to optimize device performance, because such materials are suitable for intended purpose (Sadamatsu, par. [0126])
Regarding claims 28-31, Furukawa in view of Sadamatsu discloses everything as applied above.
Furukawa further discloses the ranges, as applied in the rejection of claims 9-12 above.
Regarding claims 32-34, Furukawa in view of Sadamatsu discloses everything as applied above.
Furukawa further discloses the limitations of claims 32-34, as applied in the rejection of claims 2-4 above (identical claims)

Claim 39 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishizawa et. al., U.S. Pat. 5,453,390, hereafter Nishizawa, in view of Sadamatsu et. al., U. S. Pat. Pub. 2018/0097103, hereafter Sadamatsu.
Regarding claim 39, Nishizawa discloses everything as applied above. Nishizawa fails to explicitly disclose wherein the insulating layer comprises a different material than the gate insulating layer.
	However, Sadamatsu discloses (Fig. 7, par. [0073], [0126]) wherein the insulating layer [52] comprises a different material than the gate insulating layer [50].
 It would have been obvious to one having ordinary skill in the art at the time the invention was filed to choose another material for gate insulating layer of Nishizawa, as taught by Sadamatsu, to optimize device performance, because such materials are suitable for intended purpose (Sadamatsu, par. [0126]).

Response to Arguments
Applicant’s arguments with respect to claims 1-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments regarding claims 35-40 have been fully considered but they are not persuasive. 
The first argument is regarding the separation of layers 81 and 82 into “insulating layer” and “gate insulating layer” when they constitute a single homogeneous layer, as in the transition region of Nishizawa. The examiner asserts that it is then rather arbitrary, because there is no clear boundary between “gate insulating layer” and  “insulating layer” in the transition region, where they constitute a single layer of silicon dioxide and disagrees with the Applicant. Furthermore, the specification defines the understanding that widths that are close to each other are the same (par. [0042]), since due to at least manufacturing errors they are never the same. The bird’s beak effect of field oxide layer is not illustrated in the instant application, but that does not mean that what must be in the actual device isn’t there, the realistic profile will always be such as that of Fig. 1 of Nishizawa.
The widths of [82] and [32] in Fig. 1 of Nishizawa are close to each other, and may be regarded as the same in the sense of instant specification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
/VICTOR V BARZYKIN/               Examiner, Art Unit 2817